Exhibit CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is between Bancroft Uranium, Inc. (“BANCROFT”), and Rick Lewon, having a place of business as set forth below (“Contractor”).This Agreement is effective as of May 23, 2008 (the “Effective Date”). Whereas BANCROFT and Contractor desire to create a consulting relationship in connection with certain services to be provided by Contractor to BANCROFT, as described below, the parties agree as follows: 1.Work and Compensation.Contractor agrees to perform the work set forth in Exhibit A (“Statement of Work”) and to provide any work product resulting therefrom to BANCROFT.Contractor will be paid compensation in the amount and at the times set forth in Exhibit B, subject to timely submission of any deliverables in accordance with the schedule in the applicable Statement of Work.Unless other terms are set forth in Exhibit B, BANCROFT will pay Contractor for services within thirty (30) days of the date of receipt of Contractor’s detailed invoice.Contractor will provide BANCROFT with reasonable documentation and work description in connection with Contractor’s invoices, as requested by BANCROFT. 2.Term. 2.1Completion of Services.This Agreement will become effective on the Effective Date and will continue in effect until completion of the Statement of Work as set forth in Exhibit A or any subsequent Statements of Work as set forth in Section 2.2, unless terminated earlier as set forth in Section 7.1. 2.2Subsequent Statements of Work.Contractor and BANCROFT may from time to time execute subsequent Statements of Work in the form of Exhibit D, each of which will be deemed to be part of this Agreement upon the earlier of (a) the date of mutual execution of the subsequent Statement of Work or (b) the date when Contractor commences any work described on a subsequent Statement of Work that has been duly executed by BANCROFT.To the extent any terms set forth on any subsequent Statement of Work conflict with the terms of this Agreement, the terms on the Statement of Work will prevail, but only with respect to the subject work described therein. 3.Responsibilities.Contractor will perform and promptly complete the Statement of Work set forth in Exhibit A in a professional and timely manner consistent with industry standards at a location, place and time that Contractor deems appropriate.Contractor, in its sole discretion, will determine the manner, method, details and means of performing work under a Statement of Work.Except as otherwise indicated on Exhibit B attached hereto, Contractor will provide its own equipment, tools, and other materials at its own expense in performing work under the Statement of Work. 3.1Acceptance or Rejection of Work.Although much of the work that the Contractor will perform, will include providing security and management services andinformation to subcontractors, drilling staff, potential strategic partners and liaison work with various geological and extraction firms employed by BANCROFT, it is also possible that Contractor’s work will be submitted to BANCROFT in written form.In such a case, upon Contractor’s submission of the work product, BANCROFT will, in its sole discretion, accept or reject all or part of the work product or return it to Contractor with suggested changes.Contractor acknowledges that if the unaccepted portion of the work product contains any Confidential Information or BANCROFT Materials, then BANCROFT will retain sole and exclusive ownership of such property, and Contractor will either return the unaccepted work product to BANCROFT or provide BANCROFT with satisfactory evidence that the unaccepted work product has been destroyed. 3.2Quality Work.Contractor will perform the work at a quality level, consistent with work performed by professional management at Contractor’s level and compensation. 4.Ownership of Property. 4.1Works Assigned to BANCROFT.Contractor will promptly make full disclosure to BANCROFT, will provide and deliver to BANCROFT, will hold in trust for the sole right and benefit of BANCROFT, and will assign, and does hereby assign, to BANCROFT all Contractor’s right, title and interest in and to any and all inventions, original works of authorship, developments, designs, improvements, trade secrets and other work product related to any Statements of Work, including tangible embodiments thereof, which Contractor may solely or jointly conceive, develop, make or reduce to practice, at any time during the term of this Agreement, together with all patent, copyright, trademark and other rights, including tangible embodiments thereof, that Contractor has or may acquire in all countries arising in performance of any Statement of Work (collectively, the “Works”). 1 BANCROFT Consulting Agreement 4.2Intellectual Property Rights Registration. Although the nature of the services Contractor will be performing are not generally of the sort that product intellectual property rights, it is conceivable that the services rendered by Contractor will produce innovations within the field of mineral extraction, including processes, methods of extraction and terminology and brand names associated with these processes and methods, which could also include software designs or algorithms which improve the efficiency of mineral extraction.Some of these processes or methods may be patentable or otherwise protectable.Contractor agrees to assist BANCROFT in every lawful way to obtain, prepare and prosecute applications for letters patent, trademark, mask work and copyright registrations covering the Works assigned hereunder to BANCROFT, in order to perfect BANCROFT’s title to the Works, and to protect and enforce BANCROFT’s rights in the Works in the U.S. or foreign countries, including promptly executing additional separate assignment(s) for any of the Works, whenever requested by BANCROFT.Such obligations will continue beyond the completion of the Statement of Work and beyond the termination of this Agreement, but BANCROFT will compensate Contractor at a reasonable rate for time actually spent by Contractor at BANCROFT’s request on such assistance after such termination.If BANCROFT is unable for any reason to secure Contractor’s signature to apply for or to pursue any application for any U.S. or foreign letters patent, trademark, mask work or copyright registrations covering Work assigned to BANCROFT, then Contractor hereby irrevocably designates and appoints BANCROFT and its duly authorized officers and agents as Contractor’s agent and attorney-in-fact, to act for and in Contractor’s behalf and stead to execute and file any such application and to do all other lawfully permitted acts to further the prosecution and issuance of letters patent, trademark, copyright or mask work registrations with the same legal force and effect as if executed by Contractor. 4.3Other Rights.If Contractor has any rights to any Works that cannot be assigned to BANCROFT, Contractor unconditionally and irrevocably waives the enforcement of such rights, and all claims and causes of action of any kind against BANCROFT with respect to such rights, and agrees, at BANCROFT’s request and expense, to consent to and join in any action to enforce such rights.If Contractor has any right to any Works that cannot be assigned to BANCROFT or waived by Contractor, Contractor unconditionally grants to BANCROFT during the term of such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and royalty-free license, with rights to sublicense through multiple levels of sublicensees, to reproduce, create derivative works of, distribute, publicly perform and publicly display by all means now known or later developed, such rights and tangible embodiments thereof. 4.4Exceptions to Assignments.Contractor understands that the provisions of this Agreement requiring assignment to BANCROFT do not apply to any invention as to which Contractor can prove the following:(a) no equipment, supplies, facility or trade secret of BANCROFT was used in its development and (b) it does not relate to the Statement of Work or to BANCROFT’s actual or demonstrably anticipated research and development, and does not result from any work performed by Contractor for BANCROFT.Contractor will advise BANCROFT promptly in writing of the existence and general nature of (but not any confidential subject matter of) any inventions that Contractor believes meet the criteria in this Section 4.4, and if so requested, the subject matter of the invention and all evidence necessary to substantiate such belief. 5.Representations and Warranties.Contractor hereby represents and warrants with respect to each Work and to the services Contractor provides hereunder that Contractor is a qualified, trained geologist, skilled in the type of services provided under this Agreement.Any Works or other reports produced under this Agreement are prepared in a manner consistent with industry best practices throughout the field of mineral extraction.BANCROFT relies on, and Contractor represents that BANCROFT can rely on Contractor’s expertise in the field of Geology generally and mineral extraction in particular.It is the understanding of BANCROFT that Contractor will personally perform the services required under this Agreement.However, If Contractor uses third parties to create any products or to perform any services related to the Work, then Contractor represents and warrants that Contractor has (I) obtained all of the necessary rights to the Work from all such third parties to the same extent as warranted above and (II) caused such third parties to enter into confidentiality agreements that contain the same language as contained in this Agreement with respect to protecting BANCROFT’s Confidential Information. 6.Indemnification.
